Order                                                                                         Michigan Supreme Court
                                                                                                    Lansing, Michigan

  March 8, 2013                                                                                         Robert P. Young, Jr.,
                                                                                                                  Chief Justice

  146631 & (30)(31)                                                                                     Michael F. Cavanagh
                                                                                                        Stephen J. Markman
                                                                                                            Mary Beth Kelly
                                                                                                             Brian K. Zahra
                                                                                                     Bridget M. McCormack
  CAROL NIBERT,                                                                                            David F. Viviano,
           Plaintiff-Appellee,                                                                                         Justices

  v                                                                  SC: 146631
                                                                     COA: 313730
                                                                     Wayne CC: 11-009020-NF
  AMERISURE INSURANCE COMPANY,
           Defendant-Appellant.

  _________________________________________/

         On order of the Chief Justice, a stipulation signed by counsel for the parties
  agreeing to the dismissal of this application for leave to appeal is considered, and the
  application for leave to appeal is DISMISSED with prejudice and without costs.




                            I, Corbin R. Davis, Clerk of the Michigan Supreme Court, certify that the
                      foregoing is a true and complete copy of the order entered at the direction of the Court.
                            March 8, 2013                       _________________________________________
         t0305                                                                  Clerk